Citation Nr: 9921354	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  97-34 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUES

Whether new and material evidence has been submitted to reopen 
claims for service connection for a low back disorder, a 
bilateral hip condition, and a bilateral knee disorder.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from July 1966 to July 1969.

An April 1970 RO rating decision denied service connection for a 
condition of the hips, a back disorder, and a condition of the 
knees.  The veteran was notified of the determination in May 1970 
and he appealed the denial of service connection for a back 
disorder and a condition of the knees.  A statement of the case 
was sent to him in June 1970 with regard to the issues of 
entitlement to service connection for a condition of the back and 
knees.  He did not perfect the appeal with the submission of a 
substantive appeal.

In June 1990, the veteran submitted an application to reopen the 
claims for service connection for a low back disorder and a 
condition of the knees.  In June 1990, the RO requested medical 
evidence from the veteran.  In November 1990, the RO notified the 
veteran that the claims were denied because the requested 
information had not been received.  The veteran did not appeal 
this determination.

In 1995, the veteran submitted an application to reopen the 
claims for service connection for a back disorder, a condition of 
the hips, and a condition of the knees.  This appeal comes to the 
Board of Veterans' Appeals (Board) from May 1996 and later RO 
decisions that determined there was no new and material evidence 
to reopen the claims for service connection for a low back 
condition, a bilateral hip condition, and a bilateral knee 
condition.


FINDINGS OF FACT

1.  By an unappealed April 1970 RO rating decision, service 
connection was denied for a condition of the hips.

2.  Evidence received subsequent to the April 1970 RO rating 
decision is redundant of information of record in April 1970 and 
not of such significance that it must be considered in order to 
fairly decide the merits of the claim.

3.  By an unappealed November 1990 RO decision, service 
connection for a back disorder and a condition of the hips was 
denied.

4.  Evidence received subsequent to the November 1990 RO decision 
is of such significance that it must be considered in order to 
fairly decide the merits of the claims for service connection for 
a back disorder and a bilateral knee disorder.

5.  The veteran has not submitted competent (medical) evidence 
linking his low back disorder and the bilateral knee disorder, 
found many years after service, to an incident of service.


CONCLUSIONS OF LAW

1.  The unappealed April 1970 RO rating decision, denying service 
connection for a condition of the hips, is final.  38 U.S.C.A. 
§ 4005 (now 7105) (West 1991); 38 C.F.R. § 3.104(a) (1970).

2.  New and material evidence has not been received to reopen the 
claim for service connection for a bilateral hip condition.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).

3.  The unappealed November 1990 RO rating decision, denying 
service connection for a low back disorder and a condition of the 
knees, is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.302, 20.1103 (1998).

4.  New and material evidence has been received to reopen the 
claims for service connection for a low back disorder and a 
bilateral knee condition.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1998).

5.  The claims for service connection for a low back disorder and 
a bilateral knee disorder are not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


In order to establish service connection for a disability, the 
evidence must demonstrate the presence of it and that it resulted 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).

Where arthritis becomes manifest to a degree of 10 percent within 
one year from date of termination of active service, it shall be 
presumed to have been incurred in active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 
3.309 (1998).

Since the veteran did not submit a timely substantive appeal to 
the April 1970 RO rating decision, denying service connection for 
a condition of the hips, and the November 1990 RO decision 
denying service connection for a low back disorder and a 
condition of the knees, those decisions are final with the 
exception that a claimant may later reopen the claim if new and 
material evidence is submitted.   38 U.S.C.A. §§ 5108, 7105 
(formerly 4005) (West 1991); 38 C.F.R. §§ 3.156(a), 3.160(d), 
20.1103.  The question now presented is whether new and material 
evidence has been submitted since the April 1970 RO rating 
decision and the November 1990 RO decision to permit reopening of 
the claims.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  For 
evidence to be deemed new, it must not be cumulative or 
redundant; to be material, it must bear directly and 
substantially upon the specific matter under consideration (here, 
whether the veteran has the claimed conditions, and if he does, 
whether they are related to service).  For evidence to be new and 
material it must be of such significance that, alone or with the 
other evidence of record, it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  

The evidence of record at the time of the unappealed April 1970 
RO rating decision, denying service connection for a condition of 
the hips, consisted of statements from the veteran that he had a 
hip condition in service, and VA and private medical reports that 
did not show the presence of a condition of the hips.  

Since the April 1970 RO rating decision, additional statements 
and testimony have been received from the veteran to the effect 
that he had a hip condition in service.  This evidence of 
repetitive of his prior assertions, and not new evidence.  Reid 
v. Derwinski, 2 Vet. App. 312 (1992).  Evidence submitted since 
the April 1970 RO rating decision also includes additional VA 
medical records and duplicate service medical records that do not 
show the presence of a hip condition.  Hence, this evidence is 
not new.

As no new and material evidence has been submitted with regard to 
the claim for service connection for a bilateral hip condition, 
there is no basis to reopen the claim. Hence, the April 1970 RO 
rating decision remains final.


The evidence of record at the time of the November 1990 RO 
decision, denying service connection for a back disorder and a 
bilateral knee condition, consisted of statements from the 
veteran that these conditions had their onset in service, service 
medical records that show treatment for acute back and knee 
problems, and a post-service report of the veteran's VA medical 
examination, including X-rays, that did not show the presence of 
chronic back and/or knee disorders.


Since the November 1990 RO decision, various evidence has been 
submitted showing that the veteran has chronic disorders of the 
knees and low back.  This evidence is of such significance that 
it must be considered with regard to the claims for service 
connection for low back and bilateral knee disorders.  Hence, the 
Board finds that new and material evidence has been submitted to 
reopen the claims for service connection for low back and 
bilateral knees disorders.  Hodge, 155 F. 3d 1356.

Following the Federal Circuit's decision in Hodge, the United 
States Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the Court) had the opportunity to discuss the 
relationship between determinations of new and material evidence 
to reopen and those of well-groundedness.  Elkins v. West, 12 
Vet. App. 209 (1999).  The Court also noted that, in rejecting 
the Colvin reasonable-possibility-of-outcome-change test, Hodge 
effectively decoupled the existing relationship under the Court's 
case law between determinations of well-groundedness and of new 
and material evidence to reopen.  Prior to Hodge, no opinion of 
the Court ever suggested that evidence that was sufficient to 
reopen might not be sufficient to well ground a claim.  Moray v. 
Brown, 5 Vet. App. 211, 214 (1993) (quoting Gobber v. Derwinski, 
2 Vet. App. 470, 472 (1992)) (new and material evidence "is, by 
its nature, well[]grounded"); Robinette v. Brown, 8 Vet. App. 
69, 76 (1995) (a lower evidentiary threshold is applicable to 
determining whether a claim is well grounded); Edenfield v. 
Brown, 8 Vet. App. 384, 390 (1995) (the difference, if any, 
between the evidence necessary to present a well-grounded 
("plausible") claim and that needed to satisfy the third new-
and-material evidence requirement ("reasonable possibility") is 
slight).  Consequently, if upon remand the Board determines that 
new and material evidence has been presented, it next must 
determine, as part of its "review [of] the former disposition of 
the claim" under section 5108, whether the veteran's claim, as 
then reopened, is well grounded in terms of all the evidence in 
support of the claim, generally presuming the credibility of that 
evidence.  In this regard, the Court noted that, as outlined in 
Winters v. West, 12 Vet. App. (1999), issued by the Court 
concurrently with the Elkins opinion, if the Court on de novo 
review of all the evidence of record in support of the claim were 
to determine that the veteran's underlying claim was not well 
grounded, the Court would not remand for the Board to apply 
38 C.F.R. § 3.156(a) and Hodge because the failure to apply the 
regulation under such circumstance would not be prejudicial to 
the veteran.

The threshold question now to be answered with regard to the 
claims for service connection for a low back and bilateral knee 
disorders is whether the veteran has presented evidence of well-
grounded claims; that is, evidence which shows that the claims 
are plausible, meritorious on their own, or capable of 
substantiation.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  If he has not presented such 
claims, his appeal must, as a matter of law, be denied, and there 
is no duty on the VA to assist him further in the development of 
the claims.  Murphy at 81.  The Court has also stated that a 
claim must be accompanied by supporting evidence; an allegation 
is not enough.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In 
a claim of service connection, this generally means that evidence 
must be presented which in some fashion links a current 
disability to a period of military service, or as secondary to a 
disability which has already been service-connected.  38 U.S.C.A. 
§ 1110; 38 C.F.R. §§ 3.303, 3.310 (1998); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  "In order for a claim to be well-
grounded, there must be competent evidence of current disability 
(a medical diagnosis) ...; of incurrence or aggravation of a 
disease or injury in service (lay or medical testimony), ...; and 
of a nexus between the inservice injury or disease and the 
current disability (medical evidence)." Caluza v. Brown, 7 Vet. 
App. 498 (1995).

While the Board finds that new and material evidence has been 
submitted to reopen the claims for service connection for a low 
back disorder and a bilateral knee condition, it is also the 
conclusion of the Board these claims are not well grounded.  The 
record does not show that the veteran was engaged in combat 
service and the provisions of 38 U.S.C.A. § 1154(b) (West 1991) 
are not applicable to his claims.  A review of all the evidence 
of record shows that the veteran was treated for acute back and 
knee problems in service and that the post-service medical 
records show the presence of chronic low back and right and left 
knee disorders in the 1990's, many years after service.  There is 
no medical evidence linking the veteran's current low back and 
bilateral knee disorders, found many years after service, to an 
incident of service.  A claim is not well grounded where there is 
no medical evidence showing a nexus between a current disability 
and service.  Caluza, 7 Vet. App. 498.  Nor are the veteran's 
statements and testimony, linking his current low back and 
bilateral knee disorders to an incident of service, sufficient to 
support a claim based on medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Nor are the veteran's 
statements sufficient to demonstrate the presence of chronic low 
back and bilateral knee disorders in service or continuity of 
these conditions since separation from service.  38 C.F.R. 
§ 3.303.


In this case, there is no competent (medical) evidence linking 
the veteran's low back and bilateral knee disorders, first 
demonstrated in 1990, to an incident of service.  Hence, the 
claims for service connection for these disorders are not 
plausible, and they must be denied as not well grounded.  As the 
claims are not well grounded they necessarily fail on the merits, 
and the veteran is not prejudiced by the Board's initial 
consideration of them without prior remand to the RO for 
consideration.  Black v. Brown, 10 Vet. App. 279 (1997).


The veteran is advised that he may reopen the claims for service 
connection for disorders of the hips, low back, and knees at any 
time by notifying the RO of such an intention and submitting new 
and material evidence.  An example of new and material evidence 
is a medical report showing the presence of the claimed disorder 
with an opinion linking it to an incident of service.  Robinette 
v. Brown, 8 Vet. App. 69 (1995).



ORDER

The application to reopen the claim for service connection for a 
bilateral hip disorder is denied.

New and material evidence having been received, the application 
to reopen the claims for service connection for a low back 
disorder and a bilateral knee disorder is granted.

The claims for service connection for a low back disorder and a 
bilateral knee disorder are denied as not well grounded.




		
	J. E. DAY
	Member, Board of Veterans' Appeals



 

